352 F.2d 62
UNITED STATES of America, Plaintiff-Appellee,v.VITASAFE CORPORATION, Defendant-Appellant.
No. 2, Docket 29312.
United States Court of Appeals Second Circuit.
Argued September 21, 1965.
Decided October 21, 1965.

Arthur M. Handler, Asst. U. S. Atty. for Southern District of New York (Robert M. Morgenthau, U. S. Atty., and David E. Montgomery, Asst. U. S. Atty., on the brief), for plaintiff-appellee.
Milton A. Bass, New York City (Bass & Friend, New York City, on the brief), for defendant-appellant.
Before MOORE, SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
The Federal Trade Commission issued, with the consent of defendant-appellant Vitasafe Corporation, a cease and desist order dealing with representations in advertising and with the prompt cancellation of withdrawn orders. Appellant filed a compliance report. Action was brought by the United States in the United States District Court for the Southern District of New York under Section 5(l) of the F.T.C. Act, 15 U.S.C. § 45(l), for $50,000 civil penalties, on ten counts, for violation of the consent order. The District Court, Edward Weinfeld, Judge, ruled defendant was guilty on nine counts, assessed penalties of $18,000 and issued an injunction commanding compliance with the consent order, Section 9 of the F.T.C. Act, 15 U.S.C. § 49. 234 F. Supp. 710, S.D.N.Y.1964. We find no error and affirm the judgment.


2
In a considered opinion, Judge Weinfeld rejected appellant's claims that the order was not final, that the violations were inadvertent, and that the mere terms of the compliance proposal submitted by it insulated it from sanctions for violation. For the reasons given in Judge Weinfeld's opinion, we likewise reject these contentions. The further argument that the acts of appellant were not covered by the Federal Trade Commission Act is without substance and is in any case raised too late for the first time on appeal.


3
The judgment is in all respects affirmed.